332 F.2d 563
CARRIER CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.Local Union No. 5895, United Steelworkers of America, AFL-CIO, et al., Interveners.
Docket No. 27079.
United States Court of Appeals Second Circuit.
May 25, 1964.

Hancock, Dorr, Ryan & Shove, Syracuse, N. Y., and Vedder, Price, Kaufman & Kammholz, Washington, D. C., for Carrier Corp.
Associate Gen. Counsel, N. L. R. B., Washington, D. C., Merle D. Vincent, Jr., Director, Region 3, N. L. R. B., Buffalo, N. Y., for National Labor Relations Bd.
McMahon & Crotty, Buffalo, N. Y., Feller, Bredoff & Anker, Washington, D. C., for United Steel Workers of America.
Isadore Greenberg, Syracuse, N. Y., for Local 5895.
Gerald E. Dwyer, New York City, for Association of American Railroads amicus curiae.
Before LUMBARD, Chief Judge, and SWAN and WATERMAN, Circuit Judges.
PER CURIAM.


1
This action was remanded to us by the Supreme Court of the United States pursuant to the opinion and judgment of the Court in United Steelworkers of America, AFL-CIO v. National Labor Relations Board, 376 U.S. 492, 84 S. Ct. 899, 11 L. Ed. 2d 863, for further proceedings in conformity with the opinion of the Court.


2
In accord with the remand our judgment of October 18, 1962 issued upon our opinion, 311 F.2d 135 (2 Cir. 1962) is vacated. For the reasons stated in the Supreme Court opinion, supra, the decision of the Board that the union activity in this case did not violate Sections 8(b) (4) (i) (B) or 8(b) (4) (ii) (B) of the National Labor Relations Act is affirmed, and the petition of the employer herein to review and modify the decision and order of National Labor Relations Board, 132 N.L.R.B. 127, 130 (1961) is denied.